
	
		II
		112th CONGRESS
		2d Session
		S. 2547
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty
		  on strontium halophosphate doped with europium.
	
	
		1.Strontium halophosphate doped with
			 europium
			(a)In generalHeading 9902.22.73 of the Harmonized Tariff
			 Schedule of the United States (relating to strontium halophosphate doped with
			 europium) is amended by striking the date in the effective period column and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
